                      Case 19-30460-lkg   Doc 29   Filed 07/09/19   Page 1 of 1



               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


IN RE:                                                                            In Proceedings
                                                                                  Under Chapter 13
Leo Tigue
                                                                                  BK 19−30460−lkg
SSN/Individual Taxpayer ID Number (ITIN):
xxx−xx−2104
              Debtor(s)




                 NOTICE OF REQUIREMENT TO FILE A
             CERTIFICATION OF COMPLETION OF COURSE IN
                 PERSONAL FINANCIAL MANAGEMENT

     Notice is hereby given that, subject to limited exceptions, a debtor must complete an
instructional course in personal financial management in order to receive a discharge under
chapter 13 (11 U.S.C. § 1328). Pursuant to Rule 1007(b)(7) of the Federal Rules of Bankruptcy
Procedure, unless an approved provider of an instructional course concerning personal financial
management has notified the court that a debtor has completed the course after filing the petition,
the debtor(s) must complete and file a Certification About a Financial Management Course
(Official Form B 423) as described in 11 U.S.C. § 111.
     Debtor(s) are hereby notified that Official Form B 423 must be filed before a discharge can be
entered. Debtor(s) are hereby notified that the debtor(s) must file Official Form B 423 no later
than the date when the last payment is made by the debtor(s) as required by the plan or the filing
of a motion for a discharge under 11 U.S.C. § 1328(b). Failure to file the certification will result
in the case being closed without an entry of discharge. If the debtor(s) subsequently file(s) a
Motion to Reopen the Case to allow for the filing of the Official Form B 423, the debtor(s) must
pay the full reopening fee due for filing the motion.

DATED: July 9, 2019
                                                                              Donna N Beyersdorfer
                                                                          CLERK OF THE BANKRUPTCY COURT
